—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Greenberg, J.), rendered November 21, 2000, convicting him of criminal possession of a controlled substance in the second degree and criminal possession of a weapon in the fourth degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s general waiver of his right to appeal was knowingly, voluntarily, and intelligently made. Furthermore, the defendant was aware that his failure to comply with the conditions of the plea agreement would subject him to an enhanced sentence and what that sentence might be. Accordingly, appellate review of his contention that the enhanced sentence was unduly harsh and excessive is precluded (see People v Garbutt, 286 AD2d 402, 403 [2001]; People v Pike, 276 AD2d 649 [2000]; see also People v Waldron, 257 AD2d 771 [1999]).
The defendant’s challenge to the denial of his suppression motion was foreclosed when he waived his right to appeal (see People v Kemp, 94 NY2d 831, 833 [1999]; People v Brathwaite, 263 AD2d 89, 91 [2000]).
In addition, the defendant’s waiver of his right to appeal precludes review of his contention that he was denied the effective assistance of counsel except to the extent that it may have affected the voluntariness of the plea (see People v Herring, 274 AD2d 525 [2000]; People v Nicholas, 272 AD2d 629, 630 [2000]). We find that the defendant’s plea was knowingly, voluntarily, and intelligently made.
Finally, by pleading guilty, the defendant forfeited judicial review of the nonjurisdictional issues concerning alleged prosecutorial misconduct before the grand jury (see People v Hansen, 95 NY2d 227 [2000]; People v Johnson, 299 AD2d 368, 369 [2002]).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are not subject to appellate review because he waived his right to appeal. Santucci, J.P., Smith, Luciano and Mastro, JJ., concur.